         Case 1:15-cr-00706-VSB Document 977 Filed 12/30/20 Page 1 of 1




                                                           December 30, 2020
BY ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                    Re: United States v. Ng Lap Seng, 15-cr-706-3 (VSB)

Dear Judge Broderick:

       The attached letter from Mr. Ng’s daughter is very eloquent. We ask that your Honor
consider it with the pending application. We respectfully note that if the Court grants Mr. Ng’s
application, he will be deported back to China immediately.

       Thank you, and have a happy New Year.

                                                           Respectfully submitted,


                                                           Benjamin Brafman, Esq.
                                                           Stuart Gold, Esq.
                                                           Brafman & Associates, P.C.
                                                           767 3rd Avenue, 26th Floor
                                                           New York, NY 10017
                                                           Tel: (212) 750-7800
                                                           Fax: (212) 750-3906
                                                           bbrafman@braflaw.com
                                                           sgold@braflaw.com
